

114 S966 RS: Commercial Real Estate and Economic Development Act of 2015
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 107114th CONGRESS1st SessionS. 966IN THE SENATE OF THE UNITED STATESApril 15, 2015Mrs. Shaheen (for herself, Mr. Isakson, Ms. Cantwell, Ms. Ayotte, Mrs. Fischer, Ms. Hirono, Mr. Coons, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipJune 10, 2015Reported by Mr. Vitter, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo extend the low-interest refinancing provisions under the Local Development Business Loan Program
			 of the Small Business Administration.
	
 1.Short titleThis Act may be cited as the “Commercial Real Estate and Economic Development Act of 2015” or the CREED Act of 2015. 2.Low-interest refinancing under the Local Development Business Loan Program (a)RepealSection 1122(b) of the Small Business Jobs Act of 2010 (15 U.S.C. 696 note) is repealed.
			(b)Restoration of
 low-Interest refinancing provisionSubparagraph (C) of section 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)) (relating to refinancing not involving expansions), as in effect on September 25, 2012, shall be in effect during the period beginning on the date of enactment of this Act and ending 5 years after that date of enactment.
	
 1.Short titleThis Act may be cited as the “Commercial Real Estate and Economic Development Act of 2015” or the CREED Act of 2015. 2.Low-interest refinancing under the Local Development Business Loan Program (a)RepealSection 1122(b) of the Small Business Jobs Act of 2010 (15 U.S.C. 696 note) is repealed.
			(b)Restoration of
 low-Interest refinancing provisionSubparagraph (C) of section 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)) (relating to refinancing not involving expansions), as in effect on September 25, 2012, shall be in effect on and after the date of enactment of this Act, in any fiscal year during which the cost to the Federal Government of making guarantees under section 502 of the Small Business Investment Act of 1958 is zero.June 10, 2015Reported with an amendment